DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18a” has been used to designate both rotational axis (in Paragraphs 47-48) and top part (in paragraphs 47 and 49).  The drawings are further rejected because there are two reference characters “18a” pointing to two different aspects of the drawing in FIG. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities: Claim 1 line 17 recites the limitation “the longitudinal axis of the the first passageway” which should read “the longitudinal axis of the first passageway”.  Claim 11 line 1 recites the limitation “the the housing is integrally formed” which should read “the housing is integrally formed”.  Claim 13 line 4 recites the limitation “a connector comprising comprising” which should read “a connector comprising” and line 18 recites the limitation “axis of the the first passageway” which should read “axis of the first passageway”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (U.S. Patent 8,783,293).
Regarding claim 1, Morris discloses a connector 200 for conveying a suspension of particles through a system, said connector comprising:
a housing 202 comprising an internal cavity (210, 212, 214, 215) that comprises a first passageway 214 having a longitudinal axis for conveying fluid and wherein the first passageway terminates in an outlet 208;
two or more inlet conduits (204, 206) formed in the housing and arranged radially with respect to the longitudinal axis of the first passageway; and
a rotatable component 216 received in a portion of the internal cavity (at 215) that is adjacent to the first passageway, the rotatable component being rotatable about the longitudinal axis of the first passageway, wherein the rotatable component comprises an internal second passageway 222 in fluid communication with the first passageway at a first end (bottom of 222) of the second passageway, and wherein the rotatable component is rotatable such that a second end 220 of the second passageway is selectively alignable with any one of the inlet conduits such that a continuous flow path is established between the first passageway and a selected inlet conduit;
wherein an angle between a longitudinal axis of each of the inlet conduits and the longitudinal axis of the first passageway is greater than 90 degrees (FIG. 11, 13, 17-19; Col. 9 ln 22-Col. 14 ln 60).
Regarding claim 2, Morris discloses the angle between the longitudinal axis of each of the inlet conduits and the longitudinal axis of the first passageway is greater than 110 degrees (FIG. 11, 13, 19).
Regarding claim 4, Morris discloses the first passageway terminates in an outlet port 208 (FIG. 19; Col. 9 ln 50-51).
Regarding claim 5, Morris discloses the rotatable component is engaged within the internal cavity of the housing by a clip fit 229 (FIG. 19; Col. 13 ln 40-56).
Regarding claim 6, Morris discloses the inlet conduits are arranged such that they have rotational symmetry with respect to the longitudinal axis of the first passageway (FIG. 11, 13, 19).
Regarding claim 7, Morris discloses the connector comprises two, three or four inlet conduits (FIG. 11, 13, 19).
Regarding claim 10, Morris discloses the first passageway, the second passageway, and/or any of one or more of the inlet conduits comprise a circular or oval cross-sectional profile (at 214) (FIG. 14).
Regarding claim 11, Morris discloses the housing is integrally formed in a single moulded piece (FIG. 11, 19; Col. 9 ln 3-21).
Regarding claim 12, Morris discloses the longitudinal axis of the first passageway is coaxial with a central axis of the housing (FIG. 11, 19).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Helliwell (U.S. Patent Publication 2015/0112248).
Regarding claim 3, Morris discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Morris further discloses a continuous flow path is established through the second passageway between said selected inlet conduit and the first passageway (FIG. 11, 19).
Morris is silent regarding the rotatable component is configured to indicate which of the inlet conduits is selected as the selected inlet conduit.
However, Helliwell teaches a valve 16 for switching between multiple inlet conduits 12/14 for communication with a third conduit 50, the valve comprising a rotatable component 28 is configured to indicate (via 38 and 40, 42, 44) which of the inlet conduits is selected as the selected inlet conduit (FIG. 1; Paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by adding an indicator such as the arrows 40, 42, and 44, as taught by Helliwell, for the purpose of giving a visual indication as to which conduits are in communication. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Perrenoud (U.S. Patent 11,278,662).
Regarding claim 8, Morris discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Morris is silent regarding the first passageway and/or any one or more than one of the inlet conduits terminate in a Luer connector.
However, Perrenoud teaches using a Luer connection 400 to connect a connector 136 and a conduit 426 (FIG. 4A; Col. 12 ln 24-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by connecting the conduits, passageways, and housing via Luer connections, as taught by Perrenoud, for the purpose of using a robust yet easily removable connection between the elements of the apparatus. 
Regarding claim 9, Morris discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Morris is silent regarding the first passageway terminates in a male Luer connector and the one or more inlet conduits terminate in female Luer connectors.
However, Perrenoud teaches using a Luer connection 400 to connect a connector 136 and a conduit 426 (FIG. 4A; Col. 12 ln 24-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by connecting the components such that the first passageway terminates in a male Luer connector and the one or more inlet conduits terminate in female Luer connectors, as taught by Perrenoud, for the purpose of using a robust yet easily removable connection between the elements of the apparatus. 

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Truitt (U.S. Patent 10,940,306).
Regarding claim 13, Morris discloses a system for conveying a suspension of particles, comprising:
two or more sources of fluid (from the other end of the pipelines connected to 204/206), wherein at least one source of fluid is a suspension of particles;
a connector 200 comprising: a housing 202 comprising an internal cavity (210, 212, 214, 215) that comprises a first passageway 214 having a longitudinal axis for conveying fluid and wherein the first passageway terminates in an outlet 208; two or more inlet conduits (204, 206) formed in the housing and arranged radially with respect to the longitudinal axis of the first passageway; and a rotatable component 216 received in a portion of the internal cavity (at 215) that is adjacent to the first passageway, the rotatable component being rotatable about the longitudinal axis of the first passageway, wherein the rotatable component comprises an internal second passageway 222 in fluid communication with the first passageway at a first end (bottom of 222) of the second passageway, and wherein the rotatable component is rotatable such that a second end 220 of the second passageway is selectively alignable with any one of the inlet conduits such that a continuous flow path is established between the first passageway and a selected inlet conduit; wherein an angle between a longitudinal axis of each of the inlet conduits and the longitudinal axis of the first passageway is greater than 90 degrees;
two or more feed lines (pipelines connected to 204, 206) for supplying fluid to the connector wherein each of the two or more feed lines is connected to each of the two or more inlet conduits at a first feed line end and each of the two or more feed lines is connected to each of the two or more sources of fluid at a second feed line end (FIG. 11, 13, 17-19; Col. 9 ln 22-Col. 14 ln 60).
Morris is silent regarding a catheter in fluid communication with the first passageway.
However, Truitt teaches a connector for transferring fluid comprising a connector 2 with ports (22, 60, 62) in fluid communication with each other via a passageway (through the connector), a catheter (transfer device 202) in fluid communication with the passageway (FIG. 1; Col. 5 ln 41-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by connecting port 208 to a catheter, as taught by Truitt, for the purpose of providing a device at the end of the passageway that is able to assist in the travel of fluid through the passageways while outputting the fluid at a desired location. 
Regarding claim 14, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Morris further discloses the system further comprises a bracket 114 configured for holding the connector in an orientation such that a clearance of particles through the connector towards the outlet is maximized (FIG. 7; Col. 4 ln 25-36).
Regarding claim 15, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Morris further discloses the angle between the longitudinal axis of each of the inlet conduits and the longitudinal axis of the first passageway is greater than 110 degrees (FIG. 11, 19).
Regarding claim 17, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Morris further discloses the inlet conduits are arranged such that they have rotational symmetry with respect to the longitudinal axis of the first passageway (FIG. 11, 19).
Regarding claim 18, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Morris further discloses the connector comprises two, three or four inlet conduits and the system comprises two, three or four feed lines (FIG. 11, 19).
Regarding claim 19, Morris discloses a method of conveying a suspension of particles through a system comprising (a) two or more sources of fluid (from the other end of the pipelines connected to 204/206), wherein at least one source of fluid is a suspension of particles; (b) a connector 200 comprising: a housing 202 comprising an internal cavity (210, 212, 214, 215) that comprises a first passageway 214 having a longitudinal axis for conveying fluid and wherein the first passageway terminates in an outlet 208; two or more inlet conduits (204, 206) formed in the housing and arranged radially with respect to the longitudinal axis of the first passageway; and a rotatable component 216 received in a portion of the internal cavity (at 215) that is adjacent to the first passageway, the rotatable component being rotatable about the longitudinal axis of the first passageway, wherein the rotatable component comprises an internal second passageway 222 in fluid communication with the first passageway at a first end (bottom of 222) of the second passageway, and wherein the rotatable component is rotatable such that a second end 220 of the second passageway is selectively alignable with any one of the inlet conduits such that a continuous flow path is established between the first passageway and a selected inlet conduit; wherein an angle between a longitudinal axis of each of the inlet conduits and the longitudinal axis of the first passageway is greater than 90 degrees; (c) two or more feed lines (pipelines connected to 204, 206) for supplying fluid to the connector wherein each of the two or more feed lines is connected to each of the two or more inlet conduits at a first feed line end and each of the two or more feed lines is connected to each of the two or more sources of fluid at a second feed line end; and (d) the outlet of the connector in fluid communication with the first passageway, the method comprising:
using the rotatable component to select a first inlet conduit of the two or more inlet conduits thereby delivering fluid through the system from a first source of fluid of the two or more sources of fluid to the outlet of the connector; and
rotating the rotatable component to select a second inlet conduit of the two or more inlet conduits thereby delivering fluid through the system from a second source of fluid of the two or more sources of fluid to the outlet of the connector (FIG. 11, 13, 17-19; Col. 9 ln 22-Col. 14 ln 60).
Morris is silent regarding the outlet of the connector is connected to a catheter.
However, Truitt teaches a connector for transferring fluid comprising a connector 2 with ports (22, 60, 62) in fluid communication with each other via a passageway (through the connector), a catheter (transfer device 202) in fluid communication with the passageway (FIG. 1; Col. 5 ln 41-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by connecting port 208 to a catheter, as taught by Truitt, for the purpose of providing a device at the end of the passageway that is able to assist in the travel of fluid through the passageways while outputting the fluid at a desired location. 

Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Truitt, in further view of Helliwell.
Regarding claim 16, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Morris further discloses a continuous flow path is established through the second passageway between said selected inlet conduit and the first passageway (FIG. 11, 19).
Morris is silent regarding the rotatable component is configured to indicate which of the inlet conduits is selected as the selected inlet conduit.
However, Helliwell teaches a valve 16 for switching between multiple inlet conduits 12/14 for communication with a third conduit 50, the valve comprising a rotatable component 28 is configured to indicate (via 38 and 40, 42, 44) which of the inlet conduits is selected as the selected inlet conduit (FIG. 1; Paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by adding an indicator such as the arrows 40, 42, and 44, as taught by Helliwell, for the purpose of giving a visual indication as to which conduits are in communication. 

Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Truitt.
Regarding claim 20, Morris, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Morris is silent regarding rotating the rotatable component to select a third inlet conduit of the two or more inlet conduits thereby delivering fluid through the system from a third source of fluid of the two or more sources of fluid to the catheter.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a third inlet conduit, feed line, and source of fluid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morris by adding a third inlet conduit, feed line, and source of fluid, for the purpose of connecting multiple pipelines to a single connector to reduce the number of connectors necessary to achieve the desired fluid transfer of more than just two sources of fluid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rader (U.S. Patent 9,114,206) discloses a connector similar to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753